Citation Nr: 0941305	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for excessive sweating, 
to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 20 percent 
for gout of the left big toe.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals, pain and impingement syndrome of the right 
shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals, pain and impingement syndrome of the left 
shoulder.

5.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS) with pruritus ani and 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1982 and from August 1983 to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah granting service connection and 
assigning a 10 percent disability rating to the Veteran's 
bilateral shoulder disorder and noncompensable ratings for 
his IBS and GERD and gout of the left big toe.  The rating 
decision also denied service connection for excessive 
sweating.  The RO in Fort Harrison, Montana currently has 
jurisdiction over the Veteran's appeal.  

A subsequent rating decision, dated in December 2005, 
assigned separate 10 percent ratings for both his right and 
left shoulders and increased his disability rating for his 
IBS and GERD to 10 percent.  The Veteran and his 
representative have indicated continued dissatisfaction with 
these ratings in subsequent correspondence.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted in a June 2009 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  That rating decision also increased the 
Veteran's service-connected gout of the left big toe to 20 
percent disabling.  As detailed further below, the Veteran 
subsequently withdrew his appeal as to this matter.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in August 2009, and a 
transcript of this hearing is of record. 


FINDINGS OF FACT

1.  In August 2009, at a hearing on the record before the 
undersigned Acting Veterans Law Judge and prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative informed the Board that the appellant wished 
to withdraw his appeal for entitlement to service connection 
for excessive sweating and entitlement to an initial rating 
in excess of 20 percent for gout of the left big toe; there 
is no question of fact or law remaining before the Board in 
these matters.

2.  The Veteran's right shoulder disorder is manifested by 
complaints of pain and limited motion.

3.  The Veteran's left shoulder disorder is manifested by 
complaints of pain and limited motion.

4.  The Veteran's IBS with pruritus ani and GERD is 
manifested by moderate symptoms, including frequent episodes 
of bowel disturbance with abdominal distress and occasional 
moderate leakage of the rectum and anus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for service 
connection for excessive sweating have been met. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2009).

2.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for an initial 
rating in excess of 20 percent for gout of the left big toe 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for impingement syndrome of the right shoulder have 
not been met. 38 U.S.C.A. §§ 1155, 4.1-4.14, 4.71a, 
Diagnostic Codes 5024, 5201 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for impingement syndrome of the left shoulder have 
not been met. 38 U.S.C.A. §§ 1155, 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5024, 5201 (2009).

5.  The criteria for an initial rating in excess of 10 
percent for IBS with pruritus                                        
ani and GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7319, 7332, 7337, 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2002, June 2005, May 
2008, and March 2009 that fully addressed all notice 
elements.  The August 2002 letter informed him of the 
requirements needed to establish entitlement to service 
connection.  Service connection was subsequently granted for 
his bilateral shoulder disorder and his IBS with pruritus ani 
and GERD by a rating decision in June 2003.  (As detailed 
further below, his remaining claims have been withdrawn.)

In the May 2008 and March 2009 letters, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, though the Veteran 
was notified of these requirements in the May 2008 and March 
2009 letters, the requirements of Vazquez-Flores are 
inapplicable because this case involves an initial rating.  

Service connection has been established and initial 
evaluations for those disorders have been assigned.  The 
Veteran has been awarded the benefits sought, and his claim 
has been substantiated.  Notice under 38 U.S.C.A. § 5103(a) 
is not required as to this matter, because the purpose for 
which such notice was intended has been fulfilled.  Id.  
After being awarded an initial disability evaluation for 
these disorders, the Veteran filed a notice of disagreement 
contesting the initial rating determinations.  The RO 
furnished him a statement of the case addressing such 
evaluations, including notice of the criteria for the higher 
ratings, and provided him with further opportunity to 
identify and submit additional information and/or argument, 
which he has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105.  VA has thus fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was 
afforded VA examinations in May 2003, December 2005, and 
March 2009.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rendering a decision in the instant case. 
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection for Excessive Sweating/Entitlement to an 
Increased Rating for Gout of the Left Big Toe

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran 
perfected an appeal of the June 2003 rating decision which 
denied the above issues with a December 2003 notice of 
disagreement and a January 2006 substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Although generally substantive 
appeals may only be withdrawn in writing, an appeal may be 
withdrawn on the record at a hearing without submitting a 
written withdrawal of the appeal.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  In August 
2009, at the Travel Board hearing before the undersigned 
Acting Veterans Law Judge, the Veteran's representative 
stated that the Veteran wished to withdraw his appeal for 
service connection for excessive sweating and entitlement to 
an initial rating in excess of 20 percent for gout of the 
left big toe.  See the August 2009 hearing transcript at page 
2.  Accordingly, the Board does not have jurisdiction to 
review these appeals, and they are dismissed.

Entitlement to an Increased Rating for a Bilateral Shoulder 
Disability

The Veteran was granted service connection for a bilateral 
shoulder disorder in a June 2003 rating decision.  A 10 
percent disability rating was assigned.  The Veteran timely 
appealed.  In a December 2005 rating decision, the RO 
increased the rating to 20 percent disabling, assigning 
separate ratings of 10 percent for each shoulder.  The 
Veteran contends the rating evaluations do not accurately 
reflect the severity of his disability.  Because the 
preponderance of the evidence is against the claim, in 
particular with due application of the Schedule, the appeal 
will be denied. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities 
(Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

The Veteran shoulder disorder was rated under Diagnostic Code 
5024 as tenosynovitis.  Tenosynovitis is rated based upon 
limitation of motion of the affected parts as arthritis, 
degenerative.  38 C.F.R § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For rating disability based on arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5201, for limitation of motion of the 
arm at shoulder level, a 20 percent evaluation is provided 
for both the non-dominant and dominant arms; for limitation 
of motion midway between the side and shoulder level, a 20 
percent evaluation may be assigned for the non-dominant arm 
and a 30 percent evaluation for the dominant arm; and for 
limitation of major arm motion to 25 degrees from the side, a 
30 percent evaluation may be assigned for the non-dominant 
arm and a 40 percent evaluation for the dominant arm.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of motion 
of the shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion) and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Service treatment records, including the Veteran's September 
2001 retirement physical, demonstrate instances of limitation 
of shoulder motion due to pain.

A May 2003 VA examination showed full range of motion with 
mild discomfort at the extreme range of motion.  X-ray 
studies of the shoulders were negative.

A December 2003 private treatment record notes full range of 
motion of the shoulders.  

In March 2004, the Veteran underwent an acromioplasty of his 
right shoulder.  An April 2004 medical record states that the 
Veteran's shoulder pain is mild with activities of daily 
living, but he still experiences significant pain with forced 
range of motion exercises.  Physical examination showed 
tenderness at the AC joint and external rotation of 60 
degrees (which was described as "full) and internal rotation 
of 110 degrees.  Abduction was to 60 degrees with ease and 75 
degrees with stretch and pain.

A November 2004 medical record indicates that the Veteran's 
shoulder was minimally sore during the day but became worse 
at night.  Upon physical examination, the Veteran evidenced 
full range of motion, with was described as "painless until 
he gets above 45 degrees."

At the July 2005 VA examination, the Veteran reported 
constant pain and limitation of motion causing an inability 
to perform simple tasks and 3 missed days of work per week.  
Physical examination revealed that both the right and left 
shoulder flexion was to 160 degrees and abduction was to 160 
degrees.  External rotation was to 90 degrees and internal 
rotation was to 90 degrees.  The examiner noted the Veteran's 
right and left shoulders were additionally limited by pain, 
fatigue, weakness and lack of endurance, with pain having the 
major functional impact.  The examiner was unable to state 
whether these factors additionally limited joint function in 
degrees.
At the March 2009 VA examination, the Veteran reported 
experiencing constant pain of a level of 3 out of 10 with 
flares of a level of 8 out of 10.  The flares occur every 
other night.  The Veteran complained of moderate impairment 
during the flares but denied taking any pain medication.  
Physical examination revealed that both right and left 
shoulder flexion was to 180 degrees and abduction was to 180 
degrees.  External rotation was to 90 degrees and internal 
rotation was to 90 degrees.  There was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  There was no evidence of additional functional 
loss of range of motion due to pain, fatigue, weakness, or 
lack of endurance.  X-rays showed early degenerative 
osteoarthritis in the left AC joint only.

At his personal hearing in August 2009, the Veteran testified 
that he overworks his shoulders during the day, which leads 
to nighttime pain that interferes with sleep.

The above-cited range of motion findings do not satisfy, or 
even approximate, the criteria for a 20 percent evaluation 
under Diagnostic Code 5201.  In this case, the evidence of 
record clearly shows the Veteran currently demonstrates right 
and left shoulder motion well beyond shoulder level, which is 
90 degrees.  See 38 C.F.R. § 4.71.  Table I (2009).  Though 
the Board acknowledges one finding of right shoulder 
abduction to 60 degrees in April 2004, such appears to be a 
temporary residual of right shoulder surgery which has since 
resolved- as detailed above the Veteran's right shoulder 
range of motion well beyond 90 degrees at all times prior and 
subsequent to that finding, to include at the time of the 
most recent VA examination in March 2009.  

The Board acknowledges the Veteran's complaints of pain in 
his shoulders, as reported at the examinations and as seen in 
the clinical treatment records.  However, the overall 
objective evidence simply fails to demonstrate a disability 
picture commensurate with, or more closely approximating a 20 
percent evaluation, including consideration DeLuca 
principles.  Even considering the July 2005 VA examiner's 
acknowledgement of additional limitation of function due to 
pain, fatigue, weakness and lack of endurance demonstrated, 
the Veteran was still able to achieve full rotation and only 
lost 20 degrees of flexion and abduction.  Moreover, though 
pain was noted beginning at 45 degrees in November 2004, the 
Veteran was able to achieve full range of motion at that 
time, and subsequent examinations reflect the Veteran's 
shoulder motion has done nothing but improve over the years.  
Indeed, the most recent March 2009 VA examiner noted full 
range of motion with no evidence of additional functional 
loss of range of motion due to pain, fatigue, weakness, or 
lack of endurance.  In sum, the medical evidence simply does 
not show functional loss which is congruent with limitation 
of motion at the shoulder level.  Accordingly, there is no 
basis on which to assign a higher level of disability based 
on 38 C.F.R. §§ 4.40 and 4.45.

Contemplating alternate diagnostic codes, it is noted that 
the evidence is negative for ankylosis of the scapulohumeral 
articulation, or impairment of the humerus, clavicle or 
scapula.  In light of this, Diagnostic Codes 5200, 5202 and 
5203 are not for consideration here.  No other diagnostic 
codes are relevant in evaluating either shoulder disability.

Based on the medical evidence, the Board finds that the 
Veteran's service-connected bilateral shoulder disability is 
not more than 10 percent disabling in each shoulder. 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
shoulder disabilities have not changed appreciably since the 
Veteran filed his claim.  As described above, the increase in 
loss of right shoulder motion in April 2004 was temporary and 
has since resolved.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that 10 percent disability 
ratings were properly assigned for the entire period from the 
date of service connection, February 1, 2002.
Additionally, the Veteran has not demonstrated that his 
shoulder disorder is causative of marked interference with 
employment or, alternatively, that the condition is so severe 
as to require frequent hospitalization.  In the July 2005 VA 
examination, the Veteran reported that he underwent surgery 
for his shoulder in March 2004 and his shoulder disorder 
resulted in a loss of work three times per week.  However, 
during his March 2009 examination, while the Veteran stated 
that his shoulder disorder makes it difficult to sleep, he 
reported that he has not missed any work due to his shoulder 
disorder.  Thus the current evidence reflects he is still 
able to maintain gainful employment and has never been 
hospitalized for treatment for his shoulders.  As this is the 
case, the disability picture is not so unique as to require a 
referral to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.

For these reasons and bases, the Board finds that the 
evidence supports a 10 percent rating for the Veteran's right 
shoulder impingement syndrome and a 10 percent rating for the 
Veteran's left shoulder impingement syndrome.  The 
preponderance of the evidence is against a disability rating 
higher than 10 percent for either shoulder.  Since the 
preponderance of the evidence is against this aspect of his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56. 


Entitlement to an Increased Rating for Irritable Bowel 
Syndrome with Pruritus Ani and GERD

The Veteran was granted service connection for IBS with 
pruritus ani and GERD in a June 2003 rating decision.  A 
noncompensable rating was assigned.  The Veteran timely 
appealed.  In a December 2005 rating decision, the RO 
assigned a 10 percent disability rating for the Veteran's IBS 
with pruritus ani and GERD.  The Veteran contends the rating 
evaluation does not accurately reflect the severity of his 
disability.  Because the preponderance of the evidence is 
against the claim, in particular with due application of the 
Schedule, the appeal will be denied. 
The RO has evaluated the Veteran's service-connected IBS with 
pruritus ani and GERD as 10 percent disabling under 
Diagnostic Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under this Code, a 10 
percent rating is assigned for moderate irritable colon 
syndrome, evidencing frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating is assigned for 
severe irritable colon syndrome, including symptoms of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Thirty percent is the 
maximum schedular rating under the code.  38 C.F.R. § 4.114, 
Code 7319 (2009).

There is no diagnostic code dedicated to rating GERD.  When 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Therefore, his disorder can also be rated by 
analogy to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2009).  Under this Code, a 60 percent rating is 
warranted if there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of considerable 
impairment of health.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, which is productive of considerable impairment 
of health.  A 10 percent rating is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board also observes that ratings under diagnostic codes 
7301 to 7329, and 7345 to 7348 inclusive will not be combined 
with each other.  38 C.F.R. § 4.114 (2009).  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  

The Board also observes that Diagnostic Code 7337 instructs 
to rate pruritus ani based on the underlying condition, in 
this case IBS.  38 C.F.R. § 4.114, Diagnostic Code 7337

At the Veteran's December 2003 VA examination, he reported a 
long history of IBS.  He stated that he occasionally stains 
his underpants but does not require padding or absorbent 
material.  The Veteran reported that he washes the anal area 
at least twice daily.  The Veteran also reported that he 
experiences GERD but it is well controlled with Aciphex, and 
he denied any anemia, hematemesis, or melena.  Abdominal 
examination was normal. 

During the Veteran's July 2005 VA examination, the Veteran 
reported he was partially incontinent due to anal leaking.  
He attributed a 40 pound weight gain within a 2 month period 
to his disorder.  As to the GERD, he stated that he 
experiences heartburn, epigastric pain, scapular pain, 
reflux, and regurgitation of stomach contents, nausea, 
vomiting, and gas.  The Veteran reported that these symptoms 
occur intermittently, as often as twice daily, and can last 
for three hours.  Abdominal examination was normal.

At the VA examination in March 2009, the Veteran reported a 
constant condition in which his anus leaks after a bowel 
movement.  The leakage causes pruritus ani (itching around 
the anus).  The Veteran stated that he cleans himself in the 
shower after each bowel movement and does not wear an 
incontinence pad.  He treats his condition with Metamucil to 
help regulate his bowel movements.  He denied any 
constipation, abdominal pain, bloating, swelling, or 
discomfort.  The Veteran also reported that he experiences 
GERD, with symptoms of substernal discomfort, burping, and 
reflux, approximately once every two months.  Examination of 
the abdomen was normal.

At a hearing in August 2009, the Veteran testified that his 
IBS causes him to plan his days around going to the bathroom.  
He has approximately three bowel movements a day, which are 
accompanied by abdominal pain.  He also testified that he 
does not receive treatment for his IBS.

The Board finds that a higher schedular rating is not 
warranted for the Veteran's IBS.  The criteria provides for 
the higher 30 percent rating when there are severe symptoms 
of diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Recent medical 
records and the Veteran's testimony indicate that he 
experiences moderate symptoms, with three bowel movements 
daily with abdominal distress.  These symptoms are consistent 
with the 10 percent rating and such an evaluation 
appropriately describes the Veteran's disability picture 
under Code 7319.  See 38 C.F.R. § 4.114.  There is no 
evidence of severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal stress in 
the objective evidence of record.  Thus, a higher schedular 
rating is not allowable.

The Board has also considered assigning the Veteran an 
increased rating under Diagnostic Code 7332 for impairment of 
sphincter control of the rectum and anus associated with 
service-connected IBS.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  Impairment of sphincter control resulting in constant 
slight, or occasional moderate leakage is assigned a 10 
percent rating.  Impairment of sphincter control resulting in 
occasional involuntary bowel movements, necessitating wearing 
of pad is assigned a 30 percent rating.  Impairment of 
sphincter control resulting in extensive leakage and fairly 
frequent involuntary bowel movements is assigned a 60 percent 
rating.  Finally, impairment resulting in complete lack of 
sphincter control is assigned a 100 percent rating.  

The Veteran is competent to relate the symptom of anal 
leakage.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
In this regard, the Board acknowledges the Veteran's 
testimony and medical records regarding leakage.  The Veteran 
stated that he leaks occasionally, generally subsequent to a 
bowel movement.  He also stated that he does not use a pad 
for incontinence.  Accordingly, the Veteran's symptoms 
approximate the criteria for a 10 percent rating pursuant to 
Diagnostic Code 7332 and an increased rating is not warranted 
under that code.

Finally, the Board has considered the Veteran's entitlement 
to an increased evaluation under Diagnostic Code 7346.  
However, the Veteran does not have medical evidence of record 
of persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
The Veteran does experience shoulder pain; however, his 
shoulder pain is rated as a separate disability and "the 
evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  "The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity" and would 
constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993); 
see e.g. 38 U.S.C.A. sec. 1155

Furthermore, in this case, the medical evidence of record 
appears to support the proposition that the Veteran's 
service-connected IBS with pruritus ani and GERD has not 
changed appreciably since the Veteran filed his claim.  There 
appears to have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that the 10 percent disability rating was properly assigned 
for the entire period from the date of service connection, 
February 1, 2002.  See Fenderson, supra.

The Board finds that there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalizations or a 
marked interference with the Veteran's employment, to warrant 
referring the case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  The Veteran stated that he has not 
missed any work due to his gastrointestinal disorder.  There 
is also no evidence of exceptional or unusual circumstances 
that suggest that the Veteran is not adequately compensated 
for his disability by the regular rating schedule.  
VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are 
based on the average impairment of earning capacity).  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial disability 
rating in excess of 10 percent for IBS with pruritus ani and 
GERD.  
38 C.F.R. § 4.3.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 55.  Accordingly, the Veteran's claim 
for an initial rating in excess of 10 percent for his IBS 
with pruritus ani and GERD is denied.  


ORDER

The appeal for service connection for excessive sweating, to 
include as due to an undiagnosed illness, is dismissed.

The appeal for an initial rating in excess of 20 percent for 
gout of the left big toe is dismissed.

An initial rating in excess of 10 percent for residuals, pain 
and impingement syndrome of the right shoulder is denied.

An initial rating in excess of 10 percent for residuals, pain 
and impingement syndrome of the left shoulder is denied.

An initial rating in excess of 10 percent for IBS with 
pruritus ani and GERD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


